209 F.2d 578
ALIANZA HISPANO-AMERICANAv.HARTFORD ACCIDENT & INDEMNITY CO.
No. 13481.
United States Court of Appeals, Ninth Circuit.
January 8, 1954.

Ralph Estrada, Alfred C. Marquez, Tucson, Ariz., for appellant.
Fickett & Dunipace, Tucson, Ariz., for appellee.
Before HEALY, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
This is a suit on a fidelity or blanket position bond to recover amounts paid to or collected by one Sedillo as salary as president of the plaintiff, an Arizona fraternal benefit corporation. Sedillo, so it is alleged, had usurped the office during the period of the payments as the result of a fraudulently conducted election. The court gave judgment for the surety on findings that the plaintiff had failed to comply with conditions precedent prescribed by the bond in respect of the giving of notice and the furnishing of proofs of loss. It is undisputed that at least in the latter respect the requirements of the bond were not complied with. Nor was there any showing of waiver or excusable neglect in this respect.


2
The judgment is affirmed.